THE THIRTEENTH COURT OF APPEALS

                                   13-17-00134-CV


                           Grupo Mexico S.A.B. de C.V.
                                       v.
        Mt. McKinley Insurance Company and Everest Reinsurance Company


                                  On Appeal from the
                    319th District Court of Nueces County, Texas
                             Trial Cause No. 07-5899-G


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant, Grupo Mexico S.A.B. de C.V.

      We further order this decision certified below for observance.

December 19, 2019